Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 10/17/2019 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 10/17/2019 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US patent No. 10489156. 
Claims 1-20 recite similar limitations as claims 1-25 of US No. 10489156 as follows: 
       Instant application
    US patent No. 10489156
    Claim 1. An apparatus, comprising:  a processor; and memory comprising instructions that when executed by the processor cause the processor to: generate a nonce, communicate the nonce to a physical resource of a sled, 
receive a signed version of the nonce from the physical resource, 

and determine whether the physical resource is authentic based in part on the signed version of the nonce.  


  




















Claims 7, 13 and 17.


Claim 1 An apparatus, comprising: a processor; and memory comprising instructions for a pod management controller that when executed by the processor cause the processor to: determine whether a sled manifest and results are authentic and valid, the results generated by an authentication and validation operation performed to authenticate and validate physical resources of a sled, the authentication and validation operation to generate a nonce, communicate the nonce to at least one of the physical resources of the sled, and authenticate a signed version of the nonce received from the at least one physical resource in response; determine whether the results of the authentication and validation operation indicate the physical resources are authentic and valid; permit the physical resources to process a workload in response to a determination that the sled manifest and results are authentic and valid, and the results indicate the physical resources are authentic and valid; and prevent the physical resources from processing the workload in response to a determination that at least one of the sled manifest is not authentic and valid, the results are not authentic and valid, and the results indicate the physical resources are not authentic and valid.

Claims 11 and 21.




The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10489156 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 10489156) substantially discloses the subject matter of claim 1 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US patent No. 10489156).
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacLennan U.S. PG-pub. 20130167198 A1, in view Barros U.S. PG-pub. 20150324182 A1.
As to claim 1, MacLennan teaches an apparatus, comprising:  a processor; and memory comprising instructions that when executed by the processor cause the processor to (MacLennan Pa. [0044]) [performed by one or more programmable processors executing a computer program to perform functions of the invention by operating on input data and generating output]: generate a nonce (MacLennan Fig. 6, Pa. [0034]) [a NONCE is generated (step 610)], communicate the nonce to a physical resource of a sled (MacLennan Fig. 6, Pa. [0034]) [Transmit the nonce to the client (step 615), note: client can be viewed as ‘physical resource’], receive a signed version of the nonce from the physical resource (MacLennan Fig. 6, Pa. [0034]) [The client signs the NONCE using a standard signature algorithm by first generating a message digest of the NONCE, and then encrypting the message digest with the client's private key. The client returns the signed NONCE and the client's public key certificate to an authentication server (step 617). The signed NONCE and the client's public key certificate can be returned to the rights transaction server or to any other server required by the authentication step (step 505, FIG. 5).], and determine whether the physical resource is authentic based in part on the signed version of the nonce (MacLennan Fig. 6, Pa. [0034]) [The signed NONCE and the client's public key certificate are received (step 620), and the client's public key certificate is used to verify the signed NONCE (step 625)… If the signed NONCE is verified ("yes" branch of decision step 625), the subsequent rights transaction request is determined to be valid (step 630)]
It is noted that MacLennan does not appear explicitly disclose the aspect of “physical resource”
However, Barros discloses processors might further validate that the physical resources of the cloud-computing environment are capable of supporting the updated configuration before attempting to deploy the updated configuration (Barros Pa. [0160])
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Barros to the verification system of McLennan would have yield predictable results and resulted in an improved system, namely, a system that would automate deployment of a private modular cloud-computing environment (Barros Pa. [0022])
As to claim 2, the combination of MacLennan and Barros teaches the memory comprising instructions that when executed by the processor cause the processor to permit the physical resources to process a workload (Barros Pa. [0158]) [determine how much storage capacity will be required to handle a workload likely to be generated by the increase in the number of users. This determining may be a further function of the historic storage-utilization figures identified in step 217] in response to a determination that the physical resource is authentic (MacLennan Fig. 6, Pa. [0034]) [The signed NONCE and the client's public key certificate are received (step 620), and the client's public key certificate is used to verify the signed NONCE (step 625)… If the signed NONCE is verified ("yes" branch of decision step 625), the subsequent rights transaction request is determined to be valid (step 630)]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Barros to the verification system of McLennan would have yield predictable results and resulted in an improved system, namely, a system that would automate deployment of a private modular cloud-computing environment (Barros Pa. [0022])
As to claim 3, the combination of MacLennan and Barros teaches the memory comprising instructions that when executed by the processor cause the processor to prevent the physical resources from processing a workload in response to a determination that the physical resource is not authentic (MacLennan Fig. 6, Pa. [0034]) [If the signed NONCE cannot be verified ("no" branch of decision step 625), the subsequent rights transaction request is determined to be invalid (step 635).]

As to claim 4, the combination of MacLennan and Barros teaches the memory comprising instructions that when executed by the processor cause the processor to determine whether the physical resource is authentic based in part on the signed version of the nonce and public key, the public key obtained from an original manufacturer of the physical resource (MacLennan Fig. 6, Pa. [0034]) [The signed NONCE and the client's public key certificate are received (step 620), and the client's public key certificate is used to verify the signed NONCE (step 625)… If the signed NONCE is verified ("yes" branch of decision step 625), the subsequent rights transaction request is determined to be valid (step 630)]

As to claim 5, the combination of MacLennan and Barros teaches the memory comprising instructions that when executed by the processor cause the processor to add an indication of the physical resources in a database in response to a determination that the physical resource is authentic (Barros Pa. [0160]) [validate that the physical resources of the cloud-computing environment are capable of supporting the updated configuration before attempting to deploy the updated configuration] 
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Barros to the verification system of McLennan would have yield predictable results and resulted in an improved system, namely, a system that would automate deployment of a private modular cloud-computing environment (Barros Pa. [0022])

As to claim 6, the combination of MacLennan and Barros teaches the memory comprising instructions that when executed by the processor cause the processor to generate a composed node comprising the physical resources of the sled in response to a determination that the physical resource is authentic (Barros Pa. [0160]) [validate that the physical resources of the cloud-computing environment are capable of supporting the updated configuration before attempting to deploy the updated configuration] 
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Barros to the verification system of McLennan would have yield predictable results and resulted in an improved system, namely, a system that would automate deployment of a private modular cloud-computing environment (Barros Pa. [0022])
As to claims 7-12, claims 7-12 recite the claimed that contain respectively similar limitations as claims 1-6; therefore, they are rejected under the same rationale.

As to claims 13-14, claims 13-14 recite the claimed that contain respectively similar limitations as claims 1-2; therefore, they are rejected under the same rationale.

As to claim 15, the combination of MacLennan and Barros teaches the memory comprising instructions that when executed by the circuitry cause the circuitry to sign the nonce with a private key of a keypair (MacLennan Pa. [0008]) [receiving a NONCE from a server requesting authentication of the request, signing the NONCE using a private key, and transmitting the signed NONCE and the public key certificate to the server requesting authentication]

As to claim 16, the combination of MacLennan and Barros teaches wherein a public key of the keypair is available from an original manufacturer of the physical resource (MacLennan Pa. [0008]) [receiving a NONCE from a server requesting authentication of the request, signing the NONCE using a private key, and transmitting the signed NONCE and the public key certificate to the server requesting authentication]

As to claims 17-18, claims 17-18 recite the claimed that contain respectively similar limitations as claims 1-2; therefore, they are rejected under the same rationale.

As to claims 19-20, claims 19-20 recite the claimed that contain respectively similar limitations as claims 15-16; therefore, they are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491